DETAILED ACTION

This action is in response to the claimed listing filed on 02/24/2021, filing after final. 
The claimed listing is entered.
Examiner’s Statement of Reasons for Allowance
Claims 1-3, 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to resource allocation methods, featured for software globalization management. The claim invention recites, in part, to include at least features,
“determining resource configuration information of a first application based on a first request sent by a client and global resource information of the ADN, wherein the first request comprises information for determining a resource requirement of the first application, the resource configuration information of the first application comprising resource configuration of the first application in at least one subdomain in the ADN, and the global resource information comprising resource utilization information of the first application in each subdomain of the ADN and available resource information in each subdomain of the ADN;”, 

and

“…sending, to the client, a vertical packet (VP) corresponding to each subdomain of the at
least one subdomain, wherein each VP carries resource configuration of the first application in a subdomain corresponding to the VP, wherein the VP comprises:
an ADN identifier for representing an identifier of the first application in the ADN;
a subdomain identifier for representing an identifier of a subdomain for which the VP needs to be configured;
a serial number for distinguishing between a plurality of times of different resource requirements of a same application; and 
resource category information for representing at least one resource category of the first application in the VP and a resource value corresponding to the at least one resource category.” 

as recited in independent claim 1, and similarly in independent claim 10.

Accordingly, the features, as recited above are not found in prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



TTV
March 10, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191